05/26/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0369


                                      DA 20-0369
                                   _________________

GORDON WILLIAMS, GALE MADLER,
TIMOTHY RUSSELL, JOYCE KELLEY, and
SAM BLAYLOCK,

             Plaintiffs and Appellants,
                                                                   ORDER
      v.

STILLWATER BOARD OF COUNTY
COMMISSIONERS,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Matthew J. Wald, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 26 2021